DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 13, 14, 17, 19, 20, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Biased magnetron sputter deposition of corrosion resistant Al-Zn alloy thin films”, J. Vac. Sci. Technol. A 12(4), Jul/Aug 1994 in view of Gruen (U.S. Pat. 5,015,493).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Li et al. teach a method of magnetron sputtering an aluminum alloy coating onto a substrate the method comprising: flowing a sputter gas to a processing region of a process chamber, the process chamber having an aluminum alloy sputter target comprising one or more of: about 1 wt% to about 15 wt % zinc based on the total weight of the alloy; about 1 wt% to about 10 wt% magnesium based on the total weight of the alloy or about 0.1 wt% to about 5 wt% zirconium based on the total weight of the alloy; and depositing the aluminum alloy coating onto the substrate.  (Experimental Details – page 1587, 1588 – 94% Al-Zn, Table I – 6 wt% zinc and 94 wt % Al)
	The difference between Li et al. and the present claims is that delivering an energy pulse to the sputter gas is not discussed.
	Regarding claim 1, Gruen teaches utilizing a periodically pulsed input energy for discharge.  (See Abstact; Fig. 1; Column 2 lines 64-66)
	The motivation for utilizing the features of Gruen is that it allows for coating pieces with slots or bores.  (Column 2 lines 9-11)
DEPENDENT CLAIM 2:
	Regarding claim 2, Li et al. teach wherein the sputter gas is argon.  (Page 1587)
DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein an energy pulse to the sputter gas comprises delivering an average power from 2 W/cm2 to 12 W/cm2.
	Regarding claim 3, Gruen teaches wherein the energy is between 1W/cm2 and 900 W/cm2.  (Column 6 lines 37-41)
DEPENDENT CLAIM 4:
	The difference not yet discussed is delivering a maximum sputter current from about 0.1 A to about 2 A. 
	Regarding claim 4, Gruen teach a current density of 0.1 mA/cm2 and 1 A/cm2.  (Column 6 lines 37-41)  Li et al. teach 1.72 cm diameter substrates.  (Page 1588)  The area would then be 2.32 cm2.  Applying the teachings together results in an amperage of .232 mA to 2.32 A.
DEPENDENT CLAIM 5:
	The difference not yet discussed is delivering a maximum power from about 0.3 kW to about 5 kW.
	Regarding claim 5, Gruen teaches wherein the energy is between 1W/cm2 and 900 W/cm2.  (Column 6 lines 37-41) Li et al. teach 1.72 cm diameter substrates.  (Page 1588)  The area would then be 2.32 cm2.  Applying the teachings together results in an power range of     2.32 W (0.00232 kW) to 2,088 W (2.088 kW)
DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein depositing is performed at a deposition rate from about 2 micrometers per hour to about 3 micrometers per hour.
	Regarding claim 6, Li et al. teach wherein the depositing is performed at 6 micrometer/hour which is about 3 micrometers per hour.
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein depositing is performed at a DC power of about 300 Watts. 
Regarding claim 7, Gruen teaches wherein the energy is between 1W/cm2 and 900 W/cm2.  (Column 6 lines 37-41) Li et al. teach 1.72 cm diameter substrates.  (Page 1588)  The area would then be 2.32 cm2.  Applying the teachings together results in an power range of     2.32 W (0.00232 kW) to 2,088 W (2.088 kW)
DEPENDENT CLAIM 8:
	Regarding claim 8, Li et al. teach evacuating the chamber with a high vacuum pump at a pressure below 5*10-4 Torr before providing sputter gas.  (Page 1587)
DEPENDENT CLAIM 13:
	Regarding claim 13, Li et al. teach the substrate comprises steel.  (Ebrite -  E-BRITE alloy is a high purity ferritic stainless steel which combines excellent resistance to corrosion and oxidation with good. – page 1587)
DEPENDENT CLAIM 14:
	Regarding claim 14, Li et al. teach wherein the aluminum alloy sputter target comprises about 1 wt% to about 15 wt% zinc based on the total weight of the alloy.  (Experimental Details – page 1587, 1588 – 94% Al-Zn, Table I – 6 wt% zinc and 94 wt % Al)
DEPENDENT CLAIM 17:
	Regarding claim 17, Li et al. teach wherein the allow coating comprises aluminum and one or more of about 1 wt% to about 15 wt% zinc based on the total weight of the alloy, about 1 wt% to about 10 wt% magnesium based on the total weight of the alloy, or about 0.1 wt% to about 5 wt% zirconium based on the total weight of the alloy.  (Experimental Details – page 1587, 1588 – 94% Al-Zn, Table I – 6 wt% zinc and 94 wt % Al)
DEPENDENT CLAIM 19:
	Regarding claim 19, Li et al. in combination with Gruen teach the same process conditions so the coating would result in the claimed pore volume.
DEPENDENT CLAIM 20:
	Regarding claim 20, Li et al. in combination with Gruen teach the same process conditions so the coating would result in the claimed pore diameter.
DEPENDENT CLAIM 21:
	Regarding claim 21, Li et al. teach the alloy coating to have about 5 wt % zinc.  (Table I – 4.3 wt % is about 5 wt %)
DEPENDENT CLAIM 28:
	Regarding claim 28, Li et al. in combination with Gruen teach the same process conditions so the coating would result in the claimed pore diameter.
DEPENDENT CLAIMS 29, 30:
	Regarding claim 29, Li et al. teach the thickness of the coating to be 1.6 to 4 micrometers.  (Page 1588)
DEPENDENT CLAIM 31:
	Regarding claim 31, Li et al. in combination with Gruen teach the same process conditions so the coating would result in the claimed fracture strength.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Li et al. by utilizing the features of Gruen because it allows for coating pieces with slots or bores.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Gruen as applied to claims 1-8, 13, 14, 17, 19, 20, 28-31 above, and further in view of Vukovic (U.S. Pat. 6,254,745).


DEPENDENT CLAIM 9:
	The difference not yet discussed is applying a magnetic field of less than 300 Gauss to the chamber.
	Regarding claim 9, Vukovic teaches applying a magnetic field of less than 300 Gauss to the chamber.  (Column 4 lines 34-50)
	The motivation for utilizing the features of Vukovic is that it allows for improving plasma uniformity.  (Column 5 lines 50-51)
	Therefore, it would have been obvious to utilize the features of Vukovic because it allows for improving plasma uniformity.  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Gruen as applied to claims 1-8, 13, 14, 17, 19, 20, 29-21, 28 above, and further in view of Lavitsky et al. (U.S. PGPUB. 2006/0096857 A1).
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the substrate is rotated at a rate of about 20 revolutions per minute to about 200 revolutions per minute during deposition.
	Regarding claim 10, Lavitsky et al. teach rotating the substrate at a rate of about 20 revolutions per minute to about 200 revolutions per minute during deposition.  (Paragraph 0008)
DEPENDENT CLAIM 11:
	Regarding claim 11, Li et al. teach the distance between a surface of the target and a surface of the substrate is 6 cm.  (Page 1587)
	The motivation for utilizing the features of Lavitsky et al. is that it allows depositing films uniformly.  (Paragraph 0008)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Lavitsky et al. because it allows for depositing films uniformly.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Gruen as applied to claim 1  above, and further in view of Vukovic (U.S. Pat. 6,254,745) and Lavitsky et al. (U.S. PGPUB. 2006/0096857 A1).
DEPENDENT CLAIM 12:
	The difference not yet discussed is applying a magnetic field of less than 300 Gauss to the chamber and wherein the substrate is rotated at a rate of about 20 revolutions per minute to about 200 revolutions per minute during deposition.
	Regarding claim 12, Vukovic discussed above teaches applying a magnetic field of less than 300 Gauss to the chamber.  (See Vukovic discussed above)  Lavitsky et al. teach wherein the substrate is rotated at a rate of about 20 revolutions per minute to about 200 revolutions per minute during deposition.  (See Lavitsky et al. discussed above)
The motivation for utilizing the features of Vukovic is that it allows for improving plasma uniformity.  (Column 5 lines 50-51)
The motivation for utilizing the features of Lavitsky et al. is that it allows depositing films uniformly.  (Paragraph 0008)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Vukovic and Lavitsky et al. because it allows for improving plasma films uniformly and for depositing films uniformly.
Claims 1, 15, 17, 22, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. “Improve sensitization and corrosion resistance of an Al-Mg alloy by optimization of grain boundaries”, Scientific Reports, Nature, Feb 2016, pages 1-10 in view of Gruen (U.S. Pat. 5,015,493).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Yan et al. teach a method of magneton sputtering an aluminum alloy coating onto a substrate, the method comprising flowing a sputter gas to a processing region of a process chamber, the process chamber having an aluminum alloy sputter target comprising one or more of: about 1 wt% to about 15 wt % zinc based on the total weight of the alloy; about 1 wt% to about 10 wt% magnesium based on the total weight of the alloy or about 0.1 wt% to about 5 wt% zirconium based on the total weight of the alloy; and depositing the aluminum alloy coating onto the substrate.  (See Yan et al. Methods Page 8, Fig. 6)
	The difference between Yan et al. and the present claims is that delivering an energy pulse to the sputter gas is not discussed.
	Regarding claim 1, Gruen teaches utilizing a periodically pulsed input energy for discharge.  (See Abstact; Fig. 1; Column 2 lines 64-66)
	The motivation for utilizing the features of Gruen is that it allows for coating pieces with slots or bores.  (Column 2 lines 9-11)
DEPENDENT CLAIM 15:
	Yan et al. teach an aluminum alloy sputter target comprising about 1 wt% to about 10 wt% magnesium based on the total weight of the alloy.  (See Yan et al. Methods page 8)
DEPENDENT CLAIM 17:
	Yan et al. teach the alloy coating comprises aluminum and magnesium.  (See Yan et al. Fig. 6)

DEPENDENT CLAIM 22:
	Yan et al. teach wherein the alloy coating comprises magnesium from about 1 wt% to about 5 wt% based on the total weight of the alloy.  (See Fig. 6)
DEPENDENT CLAIM 23:
	Yan et al. teach wherein the alloy coating comprises about 5 wt % magnesium based on the total weight of the alloy.  (See Fig. 6)
DEPENDENT CLAIM 26:
	Yan et al. teach wherein the alloy coating comprises about 5 wt % Mg and 95 wt % Al.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yan et al. by utilizing the features of Gruen because it allows for allows for coating pieces with slots or bores.  
Claims 1, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. “Drawability of thin magnetron sputtering Al-Zr foils in micro deep drawing”, Trans. Nonferrous Met. Soc. China 22 (2012), pg. 268- 274 in view of Gruen (U.S. Pat. 5,015,493).
INDEPENDENT CLAIM 1:
	
	Regarding claim 1, Behrens et al. teach a method of magneton sputtering an aluminum alloy coating onto a substrate, the method comprising flowing a sputter gas to a processing region of a process chamber, the process chamber having an aluminum alloy sputter target comprising one or more of: about 1 wt% to about 15 wt % zinc based on the total weight of the alloy; about 1 wt% to about 10 wt% magnesium based on the total weight of the alloy or about 0.1 wt% to about 5 wt% zirconium based on the total weight of the alloy; and depositing the aluminum alloy coating onto the substrate.  (See Behrens et al. Experimental)
	The difference between Yan et al. and the present claims is that delivering an energy pulse to the sputter gas is not discussed.
	Regarding claim 1, Gruen teaches utilizing a periodically pulsed input energy for discharge.  (See Abstact; Fig. 1; Column 2 lines 64-66)
	The motivation for utilizing the features of Gruen is that it allows for coating pieces with slots or bores.  (Column 2 lines 9-11)
DEPENDENT CLAIM 16:
	Behrens et al. teach an aluminum alloy sputter target comprising about 0.1 wt% to about 5 wt% zirconium based on the total weight of the alloy.  (See Experimental)
DEPENDENT CLAIM 17:
	Behrens et al. teach the alloy coating comprises aluminum and about 0.1 wt% to about 5 wt % zirconium based on the total weight of the alloy.  (See Experimental)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Behrens et al. by utilizing the features of Gruen because it allows for coating pieces with slots or bores.  
Claims 1, 17, 18, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Krainikov “Effect of the structure and chemical inhomogeneity of rapidly solidified powders on the properties of aluminum alloys”, Powder Metallurgy and Metal Ceramics, Vol. 49, Nos. 7-8, 2010 in view of Gruen (U.S. Pat. 5,015,493).
INDEPENDENT CLAIM 1:
	Krainikov teaches a method of magneton sputtering an aluminum alloy coating onto a substrate, the method comprising flowing a sputter gas to a processing region of a process chamber, the process chamber having an aluminum alloy sputter target comprising one or more of: about 1 wt% to about 15 wt % zinc based on the total weight of the alloy; about 1 wt% to about 10 wt% magnesium based on the total weight of the alloy or about 0.1 wt% to about 5 wt% zirconium based on the total weight of the alloy; and depositing the aluminum alloy coating onto the substrate.  (See Krainikov Experimental Procedure)
	The difference between Krainikov and the present claims is that delivering an energy pulse to the sputter gas is not discussed.
	Regarding claim 1, Gruen teaches utilizing a periodically pulsed input energy for discharge.  (See Abstact; Fig. 1; Column 2 lines 64-66)
	The motivation for utilizing the features of Gruen is that it allows for coating pieces with slots or bores.  (Column 2 lines 9-11)
DEPENDENT CLAIMS 17, 18, 21-27:
	Regarding claims 17, 18, 21-27, Krainikov teach a composition close to Applicant’s claimed range.  Upon sputtering the resultant sputtering material would have the composition when deposited by sputtering utilizing argon or oxygen or cesium.  (See Table 1)
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have Krainikov by utilizing the features of Gruen because it allows for coating pieces with slots or bores.  
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. in view of Gruen as applied to claims 1, 16, 17 above, and further in view of Holscher (U.S. Pat. 4,992,087).
DEPENDENT CLAIM 32:
	The difference not yet discussed is depositing an intermediate layer onto the substrate before depositing the alloy coating onto the substrate; wherein depositing the alloy coating onto the substrate comprises depositing the alloy coating onto the intermediate layer.
	Regarding claim 32, Holscher teaches an intermediate layer onto the substrate before depositing the alloy coating onto the substrate; wherein depositing the alloy coating onto the substrate comprises depositing the alloy coating onto the intermediate layer.  (See Abstract; Column 2 lines 1-33 – Ta2O5 before depositing the AlZr layer) 
DEPENDENT CLAIM 33:
	The difference not yet discusses is wherein the intermediate layer comprises a metal oxide, nitride, carbide, metal oxynitride, or combinations thereof.
	Regarding claim 33, Holscher teaches utilizing Ta2O5.  (Column 2 lines 1-33)
	The motivation for utilizing the features of Holscher is that it allows for depositing an layer that allows adhesion for overlying layers.  (Column 2 lines 20-24)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Holscher because it allows for depositing an layer that allows adhesion for overlying layers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
May 31, 2022